 



Exhibit 10.4
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (the “Agreement”) is entered into
effective for all purposes and in all respects as of January 
7, 2008 by and between James L. Donald (“Donald”) and Starbucks Corporation
(“Starbucks”).
RECITALS
     A. Donald was employed by Starbucks as its president and chief executive
officer. Donald’s employment at Starbucks was terminated by Starbucks on
January 7, 2008 (the “Separation Date”); and, as a consequence thereof, Donald
resigned from the Board of Directors of Starbucks (the “Board”) effective as of
January 7, 2008.
     B. Starbucks and Donald enter this Agreement to clarify their respective
rights and responsibilities arising out of the termination of Donald’s
employment relationship and his resignation as a member of the Board, in
exchange for Donald’s (1) agreement to cooperate in the transition of his
executive responsibilities, (2) reaffirmation and clarification of his existing
obligations arising under the non-competition agreement pursuant to Paragraph 5
(the “Non-Competition Agreement”), and (3) additional confidentiality agreement
set forth in Paragraph 5 (the “Confidentiality Agreement”).
AGREEMENTS
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, the parties hereto, intending legally and equitably to
be bound, hereby agree as follows:
     1. Separation Date and Responsibilities. Donald’s employment with Starbucks
ended on January 7, 2008, and Donald resigned from the Board effective as of
such date. Accordingly, Donald has no further duties or responsibilities to
Starbucks or the Board, as applicable. Donald does, however, agree to remain
reasonably available to Starbucks over the course of the subsequent twelve
(12)-month period following the Separation Date to assist on an as-needed basis
in transitioning his executive responsibilities; provided, however, that, in the
event that Starbucks calls upon Donald to do so, Starbucks shall pay Donald a
mutually agreeable fee and reimburse him for all associated costs and expenses.
     2. Compensation. Except as is expressly provided in this Agreement, Donald
agrees and acknowledges that he is, and shall be, entitled to no further or
additional compensation of any kind after the Separation Date. If Donald signs
this Agreement and does not revoke it pursuant to Paragraph 14, then, in
exchange for the obligations pursuant to the Non-Competition Agreement and the
Confidentiality Agreement, the transition of executive responsibilities, and the
releases and promises contained in this Agreement, Starbucks shall pay Donald an
amount equal to $1,250,000, payable in equal amounts on a bi-weekly basis during
the twelve (12)-month period immediately following the Separation Date (with a
make-up in the

 



--------------------------------------------------------------------------------



 



first payment for the time lag between January 7, 2008 and the latter date of
execution of this Agreement by the parties hereto), subject to customary tax and
other withholdings. Starbucks and Donald agree that these payments are expressly
conditioned on Donald’s strict compliance with the Non-Competition Agreement (as
modified in the second subparagraph of Paragraph 5 hereof) and the
Confidentiality Agreement. Any material violation of either of such Agreements,
shall — after (i) written notice to Donald of the alleged violation, (ii) a
period of ten (10) business days for Donald to respond thereto in writing,
(iii) if in dispute, a period of thirty (30) days to resolve the same or submit
the same to arbitration and (iv) if submitted to arbitration, a period of ninety
(90) days for the arbitrator (after appointment by the President of the American
Arbitration Association) to reach a conclusion — result in a forfeiture by
Donald of any unpaid compensation that might otherwise be owing to him pursuant
to this Paragraph 2. Subject to the foregoing notice and resolution provisions,
Starbucks may, in addition, pursue whatever other rights or remedies it may have
against Donald, including, without limitation, enforcing this Agreement, the
Non-Competition Agreement (as modified in the second subparagraph of Paragraph 5
hereof) or the Confidentiality Agreement, through injunctive relief and/or
seeking an award of attorneys’ fees and costs.
     3. Valid Consideration. Donald and Starbucks agree that the offer of
compensation by Starbucks to Donald described in the preceding paragraph is not
required by Starbucks policies or procedures or by any pre-existing contractual
obligation of Starbucks or by any statute, regulation or ordinance, and is
agreed to by Starbucks and Donald solely as consideration to Donald for entering
into and executing this Agreement.
     4. Stock Options and Other Compensation and Benefits. Donald acknowledges
and agrees that any vested options to acquire shares of Starbucks common stock
shall expire or be exercisable in accordance with the terms and conditions of
the applicable plan documents, program documents and grant agreements, as
summarized in Exhibit A attached hereto, captioned “Options and Awards Summary”.
Donald agrees that he will conduct any and all market transactions involving
Starbucks securities in compliance with the Starbucks Insider Trading Policy and
Blackout Procedures, if and so long as the same are applicable to him.
     Donald shall be entitled to certain coverage under the Starbucks group
health plans after the Separation Date to the extent he timely elects and
remains eligible for such coverage pursuant to the Federal law known as “COBRA”
and the Starbucks COBRA procedures.
     Donald’s continuing participation in all equity compensation, incentive
compensation and all other compensation and benefits plans, programs and
agreements shall terminate effective as of the Separation Date. Donald
acknowledges and agrees that he shall not be entitled to any compensation and
benefits from and after the Separation Date except as specified in this
Agreement, the terms of the Starbucks 401(k) Plan or the Management Deferred
Compensation Plan, as summarized in Exhibit B attached hereto, captioned “MDCP
Savings Statement”.
     5. Reaffirmation and Clarification of Non-Competition Agreement and
Confidentiality Agreement. Donald expressly reaffirms and clarifies his on-going
duties and responsibilities under the Non-Competition Agreement by executing the
Non-Competition Agreement attached to this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



     Starbucks agrees and clarifies that, under Donald’s Non-Competition
Agreement, it shall not seek to limit Donald’s subsequent employment with a
grocery chain (such as Pathmark, Albertson’s or Safeway), or with another
retailer the principal business of which is not coffee or coffee related, or
with a fast-food restaurant chains such as Wendy’s, Arby’s or Burger King.
However, it is agreed by both Starbucks and Donald that McDonald’s and Dunkin’
Donuts are companies that directly compete with Starbucks field of business, so
that Donald’s obligations under the Non-Competition Agreement will apply.
     In addition, Donald agrees not to use, publish, misappropriate or disclose
any Confidential Information following the Separation Date, except as expressly
authorized in writing by the Board. For this purpose, “Confidential Information”
shall have the meaning set forth in the Non-Competition Agreement and
incorporated herein by reference. If Donald violates his agreement set forth in
this subparagraph, Starbucks shall have (i) the right or remedy, in the event of
a breach or a threatened breach, to have the provisions of this Agreement
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed that any such breach or threatened breach will cause irreparable
injury to Starbucks and that money damages will not provide an adequate remedy,
and (ii) all other rights and remedies available at law or in equity. The
agreement set forth in this paragraph supplements Donald’s other confidentiality
agreements with Starbucks, including obligations imposed under all applicable
Starbucks policies and procedures, as well as those imposed by law.
     6. General Release of Claims. Donald expressly waives any claims against
Starbucks, including its affiliates, subsidiaries, stockholders, directors,
officers, managers, representatives, agents, and employees, past and present
from any claims, whether known or unknown, which existed or may have existed at
any time up to the date of this Agreement, including claims related in any way
to Donald’s employment with Starbucks or the ending of that relationship, except
as to Starbucks’ current and ongoing obligations set forth in this Agreement.
This release includes, but is not limited to, any claims for wages, bonuses,
employment benefits, stock options, or damages of any kind whatsoever, arising
out of any common law torts, arising out of any contracts, express or implied,
any covenant of good faith and fair dealing, express or implied, any theory of
wrongful discharge, any theory of negligence, any theory of retaliation, any
theory of discrimination or harassment in any form, any legal restriction on
Starbucks right to terminate employees, or any Federal, state, or other
governmental statute, executive order, or ordinance.
     This waiver and release shall be construed as broadly and comprehensively
as applicable law permits. However, it shall not be construed as releasing or
waiving any right that, as a matter of law, cannot be released or waived,
including without limitation the right to file a charge or participate in an
investigation or proceeding conducted by the EEOC pursuant to the Age
Discrimination in Employment Act (“ADEA”); provided that Donald waives any right
to recover monetary remedies on his own behalf.
     Starbucks expressly waives and releases any claim against Donald related in
any way to his employment with Starbucks, whether known or unknown, which
existed or may have existed at any time up to the date of this Agreement. The
only exception to this waiver and release is any claim Starbucks might have
against Donald for fraud or willful misconduct.

- 3 -



--------------------------------------------------------------------------------



 



     7. Nondisparagement. Donald agrees to refrain from making any derogatory or
disparaging comments to the press or any individual or entity regarding
Starbucks, its business or related activities, its shareholders, employees or
agents or the relationship between the parties.
     Starbucks agrees that its Board members and principal officers shall
similarly refrain from making any derogatory or disparaging comments about
Donald to the press or any individual or entity.
     8. Return of Property. Donald confirms that he has or will expeditiously
return to Starbucks all files, memoranda, records, credit cards, pagers,
computers, computer files, passwords and pass keys, card keys, or related
physical or electronic access devices, and any and all other property received
from Starbucks or any of its current or former employees or generated by Donald
on behalf of Starbucks in the course of Donald’s employment. Starbucks shall
expeditiously notify Donald if it believes that Donald has not so returned any
item or items.
     9. Additional Cooperation. Donald agrees that he will give Starbucks his
full cooperation in connection with any claims, lawsuits or proceedings that
relate in any manner to Donald’s conduct or duties at Starbucks or that are
based on facts about which Donald obtained personal knowledge while employed at
Starbucks. In return, Starbucks agrees, at its sole cost and expense, to provide
legal counsel on Donald’s behalf and to reimburse Donald for his direct and
reasonable out of pocket expenses (including reasonable attorney’s fees)
incurred by Donald with respect to rendering such cooperation. Donald further
agrees that he will not voluntarily become a party to, or directly aid or
encourage any other party in connection with, any lawsuit, claim, demand, or
adversarial or investigatory proceeding of any kind involving Starbucks or that
relates in any material way to his employment with Starbucks or that is based on
facts about which Donald obtained personal knowledge while employed with
Starbucks. Donald’s compliance with a subpoena or other legally compulsive
process will not be a violation of this provision.
     In the event that Starbucks calls upon Donald to be reasonably available to
assist Starbucks in an advisory capacity regarding Starbucks’ business in 2008,
Starbucks shall pay Donald a mutually agreeable fee and reimburse him all
associated costs and expenses.
     10. Failure to Enforce. Any party’s failure to enforce this Agreement on
the occurrence of one or more events that violate (or allegedly violate) this
Agreement shall not constitute a waiver or release of any right to enforce this
Agreement against subsequent violations.
     11. Severability. The provisions of this Agreement are severable, and,
except for Paragraph 6, if any part of them are found to be unlawful or
unenforceable, the other provisions of this Agreement shall remain fully valid
and enforceable to the maximum extent consistent with applicable law. If the
first subparagraph of Paragraph 6 shall be held unlawful or unenforceable, any
further obligations of Starbucks to Donald under Paragraph 2 shall immediately
cease.
     12. Entire Agreement. This Agreement sets forth the entire understanding
and agreement between Donald and Starbucks and supersedes any prior agreements
or understandings, express or implied, pertaining to the terms of Donald’s
employment with

- 4 -



--------------------------------------------------------------------------------



 



Starbucks and the employment relationship, with the exception of (a) the
attached Non-Competition Agreement (as modified in the second subparagraph of
Paragraph 5 hereof) and (b) the Confidentiality Agreement, both of which shall
remain fully enforceable and which are incorporated into this Agreement by
reference. Donald acknowledges that, in executing this Agreement, Donald does
not rely upon any representation or statement by any representative of Starbucks
concerning the subject matter of this Agreement, except as expressly set forth
in the text of this Agreement. No modification or waiver of this Agreement shall
be effective unless evidenced in a writing signed by both parties. This
Agreement, including the attached Non-Competition Agreement, may be executed in
one or more copies or counterparts and each such copy shall constitute a
duplicate original of this Agreement. This Agreement shall be binding upon, and
inure to the benefit of, Starbucks, its successors and assigns, and Donald, his
heirs, executors and administrators, and personal and legal representatives.
     13. Governing Law; Attorney’s Fees. This Agreement will be governed by and
construed exclusively in accordance with the laws of the State of Washington
without reference to its choice of law principles. Any disputes arising under
this Agreement, or the attached Non-Compensation Agreement, shall be brought in
a court of competent jurisdiction in King County, Washington. In any action
brought to enforce any obligation arising out of this Agreement, the
substantially prevailing party shall be entitled to recover his or its
reasonable attorney’s fees and costs.
     14. Knowing and Voluntary Agreement. Donald agrees that he has carefully
read and fully understands all aspects of this Agreement including the fact that
this Agreement releases any claims that Donald might have against Starbucks,
except any claims under this Agreement. Donald agrees that he has not relied
upon any representations or statements not set forth herein or made by
Starbucks’ agents or representatives. Finally, Donald agrees that he has been
advised to consult with an attorney prior to executing the Agreement, and that
Donald has either done so or knowingly waived the right to do so, and now enters
into this Agreement without duress or coercion from any source. Donald agrees
that he has been provided the opportunity to consider for twenty-one (21) days
whether to enter into this Agreement, and has voluntarily chosen to enter into
it on this date. Donald may revoke this Agreement for a period of seven (7) days
following the execution of this Agreement by written notice timely delivered to
the Executive Vice President, General Counsel and Secretary of Starbucks. This
Agreement shall become effective following expiration of this seven (7) day
period.

          STARBUCKS CORPORATION   JAMES L. DONALD    

           
By:
  /s/ Paula E. Boggs
 
  /s/ James L. Donald
 
 
       
Its:
  evp,general counsel & secretary    
 
       

Dated: January 22, 2008   Dated: January 22, 2008    

- 5 -